Case 8:19-mc-00699 Document 1-14 Filed 12/06/19 Page 1 of 2




                 Exhibit 9
                 Case 8:19-mc-00699 Document 1-14 Filed 12/06/19 Page 2 of 2
2/5/2019                                              BT Yahoo Mail - ^ ENRC"_ update




     ^_ENRC^_ update

     From: markhollingsworth®tаl   1.com
     To:     gsimpson~fusiongps.com
     Date:   Friday, 16 September 2011, 09:48 GMT 4



     Hi Glenn,

     I hope the shooting has been fun and you have not done a Dick Cheney!!

     If you are meeting the client on ENRC tomorrow (Saturday) or Monday, please can we meet or at least
     speak before yout meeting, because there have been some positive developments that make a three
     month deal much more attainable.

     I also look forward to the photos of you and Yearsley in your shooting gear on your Facebook page!!

     Mark




                                                                                                           1!1
